Title: To Thomas Jefferson from Gabriel Christie, 30 September 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore Septr 30th 1807
                        
                        The enclosed came to hand this day, the Liqueurs alluded to have been in the Custom since august last. but as
                            no letter came with them I was not able to assertain to whom they belonged. or should have forwarded them long ago; by the
                            first Vessell going to Washington or Alexandria. they shall be sent and the Bill of Loading enclosed
                  I have the Honor to
                            be respectfully Your Obdt Sert
                        
                            G Christie
                            
                        
                    